        Case 3:14-cv-02324-WHA Document 165 Filed 04/16/21 Page 1 of 7



 1 ALLEN RUBY (SBN 47109)
   allen@allenruby.com
 2 ALLEN RUBY, ATTORNEY AT LAW
   15559 Union Ave. #138
 3 Los Gatos, California 95032
   Telephone: (408) 888-7087
 4
   JACK P. DICANIO (SBN 138782)
 5 jack.dicanio@skadden.com
   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 6 525 University Avenue
   Palo Alto, CA 94301
 7 Telephone: (650) 470-4500
   Facsimile: (650) 470-4570
 8
   DANIEL L. NASH (pro hac vice)
 9 dnash@akingump.com
   AKIN GUMP STRAUSS HAUER & FELD LLP
10
   2001 K Street, N.W.
11 Washington, D.C. 20006
   Telephone: (202) 887-4000
12 Facsimile: (202) 887-4288

13 Attorneys for Defendant
   NATIONAL FOOTBALL LEAGUE
14
   [Counsel for Plaintiffs Listed on Signature Page]
15

16
                                   UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18
                                        SAN FRANCISCO DIVISION
19

20 RICHARD DENT, ET AL.,                               Case No.: 3:14-CV-02324-WHA
21                        Plaintiffs,
                                                       JOINT STIPULATION AND [PROPOSED]
22                v.                                   ORDER CONCERNING DISCOVERY
23 NATIONAL FOOTBALL LEAGUE,
                                                       Courtroom: 12 (19th floor)
24                        Defendant.                   Judge:     Honorable William Alsup
25

26
27

28

     STIPULATION AND [PROPOSED] ORDER                             CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 165 Filed 04/16/21 Page 2 of 7



 1          Defendant National Football League (“Defendant”) and Plaintiffs Richard Dent, et al.
 2 (“Plaintiffs”) (collectively, the “Parties”), by and through their respective counsel of record, hereby

 3 stipulate and agree as follows:

 4          WHEREAS, this action was filed on May 20, 2014, and discovery proceeded in the fall of
 5 2014;

 6          WHEREAS, Defendant filed two motions to dismiss on September 25, 2014, one of which
 7 was granted on December 17, 2014. Plaintiffs appealed the judgment to the Ninth Circuit on January

 8 17, 2015;

 9          WHEREAS, while the instant action was on appeal to the Ninth Circuit, plaintiffs
10 representing a similar putative class and plaintiffs’ counsel1 filed Evans, et al. v. Arizona Cardinals,

11 et al., in the United States District Court for the District of Maryland. On March 1, 2016, that case

12 was transferred to this Court and became Evans, et al. v. Arizona Cardinals, et al., No. 3:16-cv-

13 01030 (N.D. Cal.) (the “Evans litigation”). On March 16, 2016, the Evans litigation was related to

14 the instant case;

15          WHEREAS, the Ninth Circuit reversed the Court’s December 17, 2014 dismissal order and
16 remanded this action in a mandate that issued on October 5, 2018;

17          WHEREAS, Plaintiffs filed a Third Amended Complaint on December 5, 2018;
18          WHEREAS, Defendant filed a motion to dismiss on January 16, 2019, which was granted on
19 April 18, 2019. Plaintiffs appealed the judgment to the Ninth Circuit on May 14, 2019;

20          WHEREAS, the Ninth Circuit affirmed-in-part and reversed-in-part the Court’s April 18,
21 2019 dismissal order and remanded this action in a mandate that issued on August 31, 2020;

22          WHEREAS, Defendant filed a motion to dismiss the Third Amended Complaint on
23 November 25, 2020, which was denied on February 19, 2021;

24

25

26
    Plaintiffs’ counsel in the instant action (Silverman Thompson Slutkin White, LLC; Namanny
     1

27 Byrne and Owens; and Robbins Geller Rudman & Dowd LLP) also represented the plaintiffs in the
   Evans litigation. Defendant’s counsel in the instant action (Allen Ruby; Skadden, Arps, Slate,
28 Meagher & Flom LLP; and Akin Gump Strauss Hauer & Feld LLP) also represented the
   defendants in the Evans litigation.
                                                      1
    STIPULATION AND [PROPOSED] ORDER                                CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 165 Filed 04/16/21 Page 3 of 7



 1          WHEREAS, on February 19, 2021 the Court issued a case management order that set a class
 2 certification motion deadline of May 6, 2021, and a non-expert discovery cut-off date of August 20,

 3 2021;

 4          WHEREAS, significant discovery took place in the Evans litigation, including non-expert
 5 and expert discovery, that may be relevant to the instant action;

 6          WHEREAS, discovery in the Evans litigation was subject to a Stipulated Protective Order
 7 that was approved by this Court subject to certain conditions on August 26, 2016;

 8          WHEREAS, on August 14, 2014, the Court approved the Parties’ Stipulated Protective Order
 9 in this action, subject to the same conditions as in the Evans litigation;
10          WHEREAS, the protective orders in both actions are substantively identical and provide for
11 the protection of “CONFIDENTIAL” information and “HIGHLY CONFIDENTIAL –

12 ATTORNEYS’ EYES ONLY” information;2

13          WHEREAS, the Parties seek to efficiently conduct non-expert and expert discovery in this
14 action by using the discovery conducted in the Evans litigation, subject to the stipulated terms set

15 forth below;

16          WHEREAS, the Parties in this action have obtained written consent from all parties in the
17 Evans litigation to the use of that discovery in this action, subject to the stipulated terms set forth

18 below.

19          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the respective
20 Parties hereto, that:

21          1.     All of the non-expert and expert discovery produced by and to the plaintiffs and
22                 defendants in the Evans litigation, including, but not limited to, all written discovery
23                 responses, produced documents, expert reports, and deposition transcripts
24

25

26
    The definitions of “CONFIDENTIAL” information and “HIGHLY CONFIDENTIAL –
     2

27 ATTORNEYS’        EYES ONLY” information are substantively the same in both stipulated protective
   orders, except that the “CONFIDENTIAL” designation in the Evans litigation includes an
28 additional option to designate information as “PHI CONFIDENTIAL,” which the Evans protective
   order treats the same as “CONFIDENTIAL” information.
                                                    2
    STIPULATION AND [PROPOSED] ORDER                            CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 165 Filed 04/16/21 Page 4 of 7



 1                (hereinafter, the “Evans Discovery”), is hereby deemed produced in this action,
 2                subject to the conditions set forth below;
 3         2.     For purposes of this action, non-expert witnesses deposed in Evans are to be
 4                considered “deponent[s] . . . already . . . deposed” for purposes of Federal Rule of
 5                Civil Procedure 30(a)(2)(A)(ii);
 6         3.     Interrogatories served in the Evans litigation shall not be considered for purposes of
 7                evaluating the total number of interrogatories permitted in this action pursuant to
 8                Federal Rule of Civil Procedure 33(a)(1);
 9         4.     The Parties are not obligated to supplement any Evans Discovery on the basis of any
10                discovery request in the Evans litigation;
11         5.     Nothing in this stipulation shall be deemed a waiver by Plaintiffs or Defendant of any
12                objection to the relevance, authenticity, or admissibility in evidence in this action of
13                any Evans Discovery at trial or in any pre-trial proceeding, pleading, or motion;
14         6.     Nothing in this stipulation shall relieve Plaintiffs or Defendant from producing
15                documents, data and information that is responsive to written discovery requests in
16                this action and that was not produced in the Evans litigation, subject to Plaintiffs’ and
17                Defendant’s objections, which are not waived by this stipulation;
18         7.     Nothing in this stipulation or in the Evans Discovery shall be deemed an admission
19                of, or a waiver of any objection to, either party’s obligation to respond to any
20                discovery request in this action; and
21         8.     The production of the Evans Discovery to Plaintiffs shall be subject to the Parties’
22                Stipulated Protective Order in this action. Therefore, discovery items that are marked
23                as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
24                ONLY” in Evans shall likewise be deemed to have been so marked by the producing
25                party in this action pursuant to the Parties’ Stipulated Protective Order.3 Nothing in
26
27
    And, as in the Evans Stipulated Protective Order, information designated “PHI
     3

28 CONFIDENTIAL”      in the Evans litigation shall be treated the same as information designated
   “CONFIDENTIAL” in the Evans litigation.
                                                     3
    STIPULATION AND [PROPOSED] ORDER                                 CASE NO.: 3:14-CV-02324-WHA
        Case 3:14-cv-02324-WHA Document 165 Filed 04/16/21 Page 5 of 7



 1               this paragraph, however, shall be deemed to be a waiver of any objection to
 2               production in this case, including but not limited to attorney-client privilege, or
 3               attorney work product, even if such objection was not made in the Evans litigation or
 4               if any discovery in the Evans litigation was inadvertently produced.
 5

 6 Dated: April 16, 2021                   By:       /s/ William N. Sinclair
                                           SILVERMAN|THOMPSON|SLUTKIN|WHITE|LLC
 7
                                           William N. Sinclair (SBN 222502)
 8                                         bsinclair@mdattorney.com
                                           Steven D. Silverman (Admitted Pro Hac Vice)
 9                                         ssilverman@mdattorney.com
                                           Andrew G. Slutkin (Admitted Pro Hac Vice)
10                                         aslutkin@mdattorney.com
                                           Joseph F. Murphy, Jr. (Admitted Pro Hac Vice)
11                                         jmurphy@mdattorney.com
                                           Phillip J. Closius (Admitted Pro Hac Vice)
12                                         pclosius@mdattorney.com
                                           SILVERMAN|THOMPSON|SLUTKIN|WHITE|LLC
13                                         201 North Charles Street, Suite 2600
                                           Baltimore, MD 21201
14                                         Telephone: (410) 385-2225
                                           Facsimile: (410) 547-2432
15
                                           Mel T. Owens (SBN 226146)
16                                         mowens@nbolaw.com
                                           NAMANNY BYRNE & OWENS, P.C.
17                                         2 South Pointe Drive, Suite 245
                                           Lake Forest, CA 92630
18                                         Telephone: (949) 452-0700
                                           Facsimile: (949) 452-0707
19                                         Stuart A. Davidson (Admitted Pro Hac Vice)
                                           sdavidson@rgrdlaw.com
20                                         Mark J. Dearman (Admitted Pro Hac Vice)
                                           MDearman@rgrdlaw.com
21                                         ROBBINS GELLER RUDMAN & DOWD LLP
                                           120 E. Palmetto Park Road, Suite 500
22                                         Boca Raton, FL 33432
                                           Telephone: (561) 750-3000
23                                         Facsimile: (561) 750-3364
24                                         Attorneys for Plaintiffs
                                           RICHARD DENT, ET AL.
25

26 Dated: April 16, 2021                   By:       /s/ Jack P. DiCanio
                                           SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
27
                                           Jack P. DiCanio (SBN 138782)
28                                         jack.dicanio@skadden.com
                                                   4
     STIPULATION AND [PROPOSED] ORDER                             CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 165 Filed 04/16/21 Page 6 of 7



 1                                             525 University Avenue
                                               Palo Alto, California 94301
 2                                             Telephone: (650) 470-4500
                                               Facsimile: (650) 470-4570
 3
                                               Allen Ruby (SBN 47109)
 4                                             allen@allenruby.com
                                               ALLEN RUBY, ATTORNEY AT LAW
 5                                             15559 Union Ave. #138
                                               Los Gatos, California 95032
 6                                             Telephone: (408) 888-7087
 7                                             Daniel L. Nash (Admitted Pro Hac Vice)
                                               dnash@akingump.com
 8
                                               AKIN GUMP STRAUSS HAUER & FELD LLP
 9                                             2001 K Street, N.W.
                                               Washington, D.C. 20006
10                                             Telephone: (202) 887-4000
                                               Facsimile: (202) 887-4288
11
                                               Attorneys for Defendant
12                                             NATIONAL FOOTBALL LEAGUE

13

14
                                      SIGNATURE ATTESTATION
15
            Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in
16
     the filing of this document has been obtained from any other signatory to this document.
17

18
     DATED: April 16, 2021                                        /s/ Jack P. DiCanio
19
                                                                     Jack P. DiCanio
20

21

22

23

24

25

26
27

28
                                                      5
      STIPULATION AND [PROPOSED] ORDER                                CASE NO.: 3:14-CV-02324-WHA
         Case 3:14-cv-02324-WHA Document 165 Filed 04/16/21 Page 7 of 7



 1                                     [PROPOSED] ORDER
 2         Pursuant to the forgoing stipulation of the Parties, IT IS SO ORDERED.
 3
     Dated: _________________, 2021           ________________________________________
 4                                            HONORABLE WILLIAM ALSUP
 5                                            UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  6
     STIPULATION AND [PROPOSED] ORDER                           CASE NO.: 3:14-CV-02324-WHA
